DETAILED ACTION
Claims 1-19 were filed with the amendment dated 01/08/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s amendments dated 01/08/2021 overcome the drawing objections, specification objections, and 35 USC 112 rejections.
Applicant's arguments filed 01/08/2021 have been fully considered but they are not persuasive with respect to the prior art rejections.
Applicant argues that Ehrlich (U.S. Pat. Pub. No. 2013/0247995) would teach placing the flow restrictor 302 between elements 30 and 31 in Woodford, and not across the aperture at the vacuum breaker poppet valve (see Remarks at page 11).  Applicant further states that the purpose of flow restrictor is to restrict flow through the valve, not to reduce turbulence through the valve as claimed (see Remarks at page 11).  
The examiner respectfully disagrees.  First, Ehrlich teaches that the flow restrictor 302 is across an aperture (see annotated figure 3 below) adjacent a valve (see annotated figure 3).  Therefore, there would not be reason for the flow restrictor 302 of Ehrlich to be placed in Woodford at 30/31.  Rather, Ehrlich teaches the use of a flow restrictor across an aperture, and also adjacent a valve.  Second, Ehrlich does teach that the use of the flow restrictor is to reduce turbulence (see para [0031]).  Therefore, 

    PNG
    media_image1.png
    681
    576
    media_image1.png
    Greyscale

The rejection is made FINAL.

Drawings
The drawings were received on 01/08/2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 3,424,189 (“Woodford”) in view of U.S. Pat. Pub. No. 2013/0247995 (“Ehrlich”).
With regard to claim 1, Woodford discloses in combination with a water fixture (12/18) (col. 1, lines 20-28), a flow turbulence reducer assembly (see Fig. 1) comprising: a vacuum breaker valve body (71/61; col. 4, lines 15-20); a vacuum breaker poppet valve (72) received in said vacuum breaker valve body (71/61; Fig. 1); said vacuum breaker valve body (71/61) and said vacuum breaker poppet valve (72) mounted in an aperture (see annotated Fig. 1) in the water fixture (12/18; aperture in 18).
Woodford discloses all the claimed features with the exception of disclosing a turbulence reducer mounted across the aperture.  
Ehrlich teaches that it is known in the art to modify a valve assembly (300; Fig. 3)) to include a turbulence reducer (flow restrictor portion 302; para [0038]) for the purpose of generating a pressure drop in a fluid flow).  The turbulence reducer (302) is mounted across the aperture between an aperture (see annotated Figure 3 of Ehrlich) and valve (304).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize a turbulence reducer, such as taught by Ehrlich, in Woodford (across the aperture between an aperture and valve as shown in Ehrlich) for the purpose of generating a pressure drop in a fluid flow such as shown by Ehrlich (see para [0038]; Fig. 3).  The turbulence reducer as taught by Ehrlich would diminish the turbulence of water passing through the water fixture (12/18 of Woodford) and entering the water fixture aperture (see annotated Fig. 1 of Woodford) 
  
    PNG
    media_image2.png
    915
    1071
    media_image2.png
    Greyscale

With regard to claim 2
With regard to claim 3, the combination discloses that the aperture (see annotated Fig. 1 of Woodford) is threaded and said vacuum breaker valve body is threaded and received in the threaded aperture (threads between 61/18 shown in annotated Fig. 1).
With regard to claim 4, the combination discloses that said turbulence reducer (302 of Ehrlich) is a perforated disk (perforated = porous; disk, shown in Fig. 2; see also paras [0038] and [0041]).
With regard to claim 5, the combination discloses that said turbulence reducer (302 of Ehrlich) is a screen (see para [0041]).
With regard to claim 6, the combination discloses that said turbulence reducer (302 of Ehrlich) filters debris from the water passing through the aperture (because 302 is wire mesh/screen, then the screen will inherently filter debris that is larger than perforations).
With regard to claim 7, the combination discloses a cap (62; col. 4, line 24) secured to and covering said vacuum breaker valve body (71/61) within the aperture (see col. 4, lines 22-27).
With regard to claim 8, the combination discloses: in combination with a water fixture (12/18; col. 1, lines 20-28; Fig. 1), a vacuum breaker assembly (71) comprising: a vacuum breaker valve body (71/61) having a seat (70); a vacuum breaker poppet valve (72) received in said vacuum breaker valve body (71/61); said vacuum breaker valve body (71/61)and said vacuum breaker poppet valve (72) mounted in an aperture (see annotated Fig. 1) in the water fixture (12/18); whereas said vacuum breaker poppet valve (72) is sealed against said seat (70) by the pressure of the water passing through 
Woodford discloses all the claimed features with the exception of disclosing a turbulence reducer.  
Ehrlich teaches that it is known in the art to modify a valve assembly (300; Fig. 3)) to include a turbulence reducer (flow restrictor portion 302; para [0038]) for the purpose of generating a pressure drop in a fluid flow).  The turbulence reducer (302) is mounted across an aperture between the aperture (left side opening/aperture in Ehrlich in Fig. 3) and valve (304).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize a turbulence reducer, such as taught by Ehrlich, in Woodford (across the aperture and between the aperture and valve as shown in Ehrlich) for the purpose of generating a pressure drop in a fluid flow such as shown by Ehrlich (see para [0038]; Fig. 3).  The turbulence reducer as taught by Ehrlich would diminish the turbulence of water passing through the water fixture (12/18 of Woodford) and entering the water fixture aperture (see annotated Fig. 1 of Woodford) thereby reducing the leakage of water from the vacuum breaker assembly (see para [0038] and para [0031] of Ehrlich).
With regard to claim 9
With regard to claim 10, the combination discloses that the aperture (see annotated Fig. 1) is threaded and said vacuum breaker valve body is threaded and received in the threaded aperture (threads shown between 12/18 and 61/71 in annotated Fig. 1).
With regard to claim 11, the combination discloses that said turbulence reducer (302 of Ehrlich) is a perforated disk (perforated = porous; disk, shown in Fig. 2; see also paras [0038] and [0041]).
With regard to claim 12, the combination discloses that said turbulence reducer (302 of Ehrlich) is a screen (see para [0041]).
With regard to claim 13, the combination discloses that said turbulence reducer (302 of Ehrlich) filters debris from the water passing through the aperture (because 302 is wire mesh/screen, then the screen will inherently filter debris that is larger than perforations).
With regard to claim 14, the combination discloses a cap (62; col. 4, line 24) secured to and covering said vacuum breaker valve body (71/61) within the aperture (see col. 4, lines 22-27).
With regard to claim 15, Woodford discloses: in combination with a water fixture (12/18; col. 1, lines 20-28), a vacuum breaker assembly (71) comprising: a vacuum breaker valve body (71/61) having a seat (70); a vacuum breaker poppet valve (72) received in said vacuum breaker valve body (71/61); a washer (74) for sealing said vacuum breaker poppet valve (72) against said seat (70; see col. 4, lines 45-54);  and a cap (62) (col. 4, line 24); said vacuum breaker valve body (71/61), washer (74) and said vacuum breaker poppet valve (72) mounted in an aperture (see annotated Fig. 1) in the 
Woodford discloses all the claimed features with the exception of disclosing a turbulence reducer.  
Ehrlich teaches that it is known in the art to modify a valve assembly (300; Fig. 3)) to include a turbulence reducer (flow restrictor portion 302; para [0038]) for the purpose of generating a pressure drop in a fluid flow).  The turbulence reducer (302) is mounted across an aperture between the aperture (left side opening/aperture in Ehrlich in Fig. 3) and valve (304).  The turbulence reducer (302) has a perforated surface (porous = perforated; see also Fig. 3; see para [0041]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize a turbulence reducer, such as taught by Ehrlich, in Woodford (across the aperture and between the aperture and valve as shown in Ehrlich) for the purpose of generating a pressure drop in a fluid flow such as shown by Ehrlich (see para [0038]; Fig. 3).  The turbulence reducer as taught by Ehrlich would diminish the turbulence of water passing through the water fixture (12/18 of Woodford) and entering the water fixture aperture (see annotated Fig. 1 of Woodford) thereby reducing the leakage of water from the vacuum breaker assembly (see para [0038] and para [0031] of Ehrlich).
With regard to claim 16, the combination discloses that the aperture (see annotated Fig. 1) is threaded and said vacuum breaker valve body is threaded and received in the threaded aperture (threads shown between 12/18 and 61/71 in annotated Fig. 1).
With regard to claim 17, the combination discloses that said turbulence reducer (302 of Ehrlich) is a screen (see para [0041]).
With regard to claim 18, the combination discloses that said turbulence reducer (302 of Ehrlich) is a disk (disk as shown in Fig. 2; see also paras [0038] and [0041]).
With regard to claim 19, the combination discloses that said turbulence reducer (302 of Ehrlich) prevents debris from entering the vacuum breaker valve body (71/61) through the aperture (because 302 is wire mesh/screen, then the screen will inherently filter debris that is larger than perforations). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA CAHILL whose telephone number is (571)270-5219.  The examiner can normally be reached on Mon-Fri: 6:30 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007 or Craig Schneider can be reached at 571-272-60073607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JESSICA CAHILL/Primary Examiner, Art Unit 3753